328 S.E.2d 904 (1985)
In the Matter of Sarah Ann DULANEY.
No. 841DC717.
Court of Appeals of North Carolina.
May 7, 1985.
*905 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen., David Gordon, Raleigh, for the State.
White, Hall, Mullen, Brumsey & Small by G. Elvin Small, III, Elizabeth City, for juvenile-appellant.
WHICHARD, Judge.
The juvenile contends the court erred in denying her motions to dismiss. We agree.
The essential elements of felonious possession of stolen property are: (1) possession of personal property, (2) valued at more than $400.00, (3) which has been stolen, (4) the possessor knowing or having reasonable grounds to believe the property was stolen, and (5) the possessor acting *906 with a dishonest purpose. G.S. 14-71.1, -72; State v. Perry, 305 N.C. 225, 233, 287 S.E.2d 810, 815 (1982). One has possession of stolen property when one has both the power and intent to control its disposition or use. See State v. Harvey, 281 N.C. 1, 12, 187 S.E.2d 706, 714 (1972).
With certain exceptions not pertinent here, a respondent in a juvenile adjudication hearing is entitled to "all rights afforded adult offenders." G.S. 7A-631. The juvenile respondent thus is entitled to have the evidence evaluated by the same standards as apply in criminal proceedings against adults. In re Meaut, 51 N.C.App. 153, 155, 275 S.E.2d 200, 201 (1981). The evidence must therefore be interpreted in the light most favorable to the State and all reasonable inferences favorable to the State must be drawn therefrom. State v. Bridgers, 267 N.C. 121, 125, 147 S.E.2d 555, 557 (1966). However, "there must be substantial evidence of all material elements of the offense to withstand the motion to dismiss." State v. Stephens, 244 N.C. 380, 383, 93 S.E.2d 431, 433 (1956); see also State v. Lanier, 50 N.C.App. 383, 388, 273 S.E.2d 746, 749-50 (1981).
Viewed by these standards, we find the evidence insufficient to withstand the motions to dismiss. It tended to show that the juvenile was a passenger in the stolen vehicle and that at some point while en route to South Mills she learned that the vehicle was stolen. No evidence in any way links her to the theft or tends to show that she had control or could have exercised control over the vehicle. She merely accepted a ride to Florida with friends without knowing or having reasonable grounds to believe that the travel would be by stolen vehicle. Her subsequent acquisition of knowledge that the vehicle was stolen did not suffice to give her actual or constructive possession of it. No evidence suggests any dominion or control on her part. The evidence thus did not permit a finding that she possessed the vehicle knowing or have reasonable grounds to believe it to have been stolen, or that she acted with a dishonest purpose. Perry, 305 N.C. 225, 287 S.E.2d 810.
Two cases are particularly instructive:
In State v. Hughes, 16 N.C.App. 537, 192 S.E.2d 626 (1972), the defendant Hughes was a passenger in an automobile that recently had been stolen by the individual who was driving when officers stopped the automobile and arrested the occupants. In reversing Hughes' conviction this Court stated:
There is no evidence that defendant Hughes was acting in concert with [the driver] or that they were in particeps criminis. From the face of the record it could just as easily be inferred that defendant Hughes was a hitchhiker or an innocent friend just along for the ride. Therefore, the trial judge erred in denying defendant Hughes' motion [to dismiss].
Id. at 540-41, 192 S.E.2d at 628.
In a similar juvenile case, In Re Owens, 22 N.C.App. 313, 206 S.E.2d 342 (1974), the juvenile was observed riding in the right front passenger seat of a stolen car. In reversing the denial of the motion to dismiss, this Court stated, "The evidence ... merely shows that [the juvenile] was riding as a passenger in a stolen car. There was no evidence of conduct on his part that suggests a guilty mind. There is absolutely no evidence in this record that he was acting in concert with the driver ...." Id. at 315, 206 S.E.2d at 344.
The evidence here, in the light most favorable to the State, also shows only that the juvenile was a passenger in a stolen vehicle. It fails to show that she possessed the vehicle knowing or having reasonable grounds to believe that it was stolen, or that she acted with a dishonest purpose. The court thus erred in denying the motions to dismiss.
Reversed.
WELLS and BECTON, JJ., concur.